
	
		II
		110th CONGRESS
		2d Session
		S. 3205
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2008
			Ms. Cantwell introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To direct the Commodity Futures Trading Commission to
		  utilize all its authority, including its emergency powers, to curb immediately
		  the role of excessive speculation in any contract market within the
		  jurisdiction and control of the Commodity Futures Trading Commission, on or
		  through which energy futures or swaps are traded, and to eliminate excessive
		  speculation, price distortion, sudden or unreasonable fluctuations or
		  unwarranted changes in prices, or other unlawful activity that is causing major
		  market disturbances that prevent the market from accurately reflecting the
		  forces of supply and demand for energy commodities.
	
	
		1.Short titleThis Act may be cited as the
			 Energy Markets Emergency Act of
			 2008.
		2.Energy
			 markets
			(a)FindingsThe Congress finds as follows:
				(1)The Commodity
			 Futures Trading Commission was created as an independent agency, in 1974, with
			 the mandate to enforce and administer the Commodity Exchange Act, to ensure
			 market integrity, to protect market users from fraud and abusive trading
			 practices, and to prevent and prosecute manipulation of the price of any
			 commodity in interstate commerce.
				(2)Congress has given
			 the Commodity Futures Trading Commission authority under the Commodity Exchange
			 Act to take necessary actions to address market emergencies.
				(3)The Commodity
			 Futures Trading Commission may use its emergency authority with respect to any
			 major market disturbance which prevents the market from accurately reflecting
			 the forces of supply and demand for a commodity.
				(4)Congress has
			 declared, in section 4a of the Commodity Exchange Act, that excessive
			 speculation imposes an undue and unnecessary burden on interstate
			 commerce.
				(5)On June 6, 2008,
			 the price of crude oil traded on the New York Mercantile Exchange hit an
			 all-time record of $139.12 per barrel.
				(6)The average price
			 of a barrel of crude oil in 2007 was $72, and the average price of a barrel of
			 crude oil to date in 2008 is $109.
				(7)Heating oil futures
			 contracts have risen in price from $2.97 to $3.81 during the March through May
			 contract months.
				(8)United States
			 airlines are forecast to spend $61,200,000,000 on jet fuel in 2008, which is
			 $20,000,000,000 more than they spent for jet fuel in 2007.
				(9)According to the
			 American Automobile Association—
					(A)families and
			 businesses are paying an average of $4.07 per gallon for regular gasoline,
			 which is near the all-time high and is more than double the price in 2001;
			 and
					(B)truckers and
			 farmers are paying an average of $4.77 per gallon for diesel fuel, which is
			 near the all-time high and triple the price in 2001.
					(10)During this
			 decade, energy demand has been steadily on the rise in nations such as China
			 and other Asian exporting nations.
				(11)In a May 2008 report, the International
			 Monetary Fund raised the possibility that speculation has played a significant
			 role in the run-up of oil prices, and stated It is hard to explain
			 current oil prices in terms of fundamentals alone. The recent surge in the oil
			 price seems to go well beyond what would be indicated by the growth of the
			 world economy..
				(b)Direction from
			 CongressThe Commodity
			 Futures Trading Commission shall utilize all its authority, including its
			 emergency powers, to—
				(1)curb immediately the role of excessive
			 speculation in any contract market within the jurisdiction and control of the
			 Commodity Futures Trading Commission, on or through which energy futures or
			 swaps are traded; and
				(2)eliminate excessive speculation, price
			 distortion, sudden or unreasonable fluctuations or unwarranted changes in
			 prices, or other unlawful activity that is causing major market disturbances
			 that prevent the market from accurately reflecting the forces of supply and
			 demand for energy commodities.
				
